Judgment unanimously affirmed. Memorandum: The trial court properly denied defendant’s motion for a severance because the offenses for which he was tried were joinable pursuant to CPL 200.20 (2) (b) and (c). Defendant’s identity was in issue and his modus operand! was sufficiently unique to make evidence of one attack probative of the others (see, People v Beam, 57 NY2d 241, 253; People v Davis, 156 AD2d 969, 970, lv denied 75 NY2d 867). The five victims were all female bicyclists, the offenses were committed within the same geographical location and within one month of each other and, in each case, the victim was pushed off her bicycle. Moreover, the counts were properly joined as "the same or similar in law” (CPL 200.20 [2] [c]; People v Davis, supra).
We find defendant’s remaining argument on appeal to be without merit. (Appeal from Judgment of Monroe County Court, Egan, J.—Attempted Rape, 1st Degree.) Present—Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.